DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 4/22/2021.  Claims 1 and 3-21 are pending. Claim 2 have been cancelled. Claims 1 and 3-21 have been amended.  Entry of this amendment is accepted and made of record.

Response to Arguments
Applicant’s arguments, see last paragraph of page 7 of the remarks, filed 04/22/2021, with respect to amended claims 1 and 3-21 have been fully considered and are persuasive.  In view of the amendments to the claims the rejections under 35 USC 112(b) of claims 1, and 3-21 has been withdrawn. 

Allowable Subject Matter
Claims 1 and 3-21 allowed.
The following is an examiner’s statement of reasons for allowance: claims 1 is allowed because the closest prior art of record either in singularly or in combination fails to anticipate or render obvious the limitations of convert collected resource usage data into a format used by the diagnostic program and timestamp the collected resource usage data to indicate that the collected resource usage data occurred prior to the occurrence of the diagnosis event; and provide the collected resource usage data to the diagnostic program executed after the occurrence of the diagnosis event so that the 
Dependent claims 3-9 and 21 are allowed for the reasons explained above with respect to independent claim 1 from which they depend. 
Claim 10, is allowed because the closest prior art of record either in singularly or in combination fails to anticipate or render obvious the limitations of providing the collected resource usage data to the diagnostic program executed after the occurrence of the event so that the diagnostic program has an integrated view of resource usage data from before the occurrence of the event with the diagnosis data collected by the diagnostic program in response to the occurrence of the event to enable determination of a cause of the event, in combination with the limitations set forth by the claim.
Claims 11-18, are allowed for the reasons explained above with respect to independent claim 10.
Claim 19 is allowed because the closest prior art of record either in singularly or in combination fails to anticipate or render obvious the limitations of provide the collected resource usage data, with the timestamp indicating times when the data was collected, to the diagnostic program when the diagnostic program is executed after the occurrence of the event so that the diagnostic program has an integrated view of the resource usage data, from before the occurrence of the event and the diagnosis data collected independently by the diagnostic program in real time after the occurrence of 
Dependent claim 20 is allowed for the reasons explained above with respect to independent claim 19 from which they depend. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA H PEREZ BERMUDEZ whose telephone number is (571)270-1520.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/YARITZA H. PEREZ BERMUDEZ/
Examiner
Art Unit 2864



/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864